        Case 3:20-cr-00098-MCR Document 22 Filed 01/27/21 Page 1 of 2



                                                                          Page 1 of 2

               UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION


UNITED STATES OF AMERICA

v.                                                   Case No. 3:20cr98/MCR

MICHAEL LAVON RAWLS, JR.
                                       /

                    REPORT AND RECOMMENDATION
                     CONCERNING PLEA OF GUILTY

      The Defendant, by consent, has appeared before me pursuant to Rule 11, Fed.

R. Crim. P., and has entered a plea of guilty to Count One of the Indictment. After

cautioning and examining the Defendant under oath concerning each of the subjects

mentioned in Rule 11, I determined the guilty plea was knowing and voluntary and

the offense charged is supported by an independent basis in fact containing each of

the essential elements thereof.    I therefore recommend the plea of guilty be

accepted and the Defendant be adjudicated guilty and have sentence imposed

accordingly.

      Dated: January 27, 2021.

                               /s/ Elizabeth M. Timothy
                               ELIZABETH M. TIMOTHY
                               CHIEF UNITED STATES MAGISTRATE JUDGE
         Case 3:20-cr-00098-MCR Document 22 Filed 01/27/21 Page 2 of 2



                                                                        Page 2 of 2

                         NOTICE TO THE PARTIES

      Objections to these proposed findings and recommendations may be filed
within twenty-four (24) hours after being served a copy thereof. Any different
deadline that may appear on the electronic docket is for the court=s internal use
only and does not control. A copy of objections shall be served upon the
magistrate judge and all other parties. A party failing to object to a magistrate
judge’s findings or recommendations contained in a report and
recommendation in accordance with the provisions of 28 U.S.C. § 636(b)(1)
waives the right to challenge on appeal the district court’s order based on
unobjected-to factual and legal conclusions. See U.S. Ct. of App. 11th Cir.
Rule 3-1; 28 U.S.C. § 636.




Case No.: 3:20cr98/MCR
